Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-3 and 5-8 in the replies filed on August 17, 2020 and January 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 4 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on August 17, 2020 and January 4, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 5, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2016-221894; references made herein are with respect to the English translation, of record).
Regarding claim 1, Hirata teaches a method of making a three-dimensional molded object (abstract) according to CAD model data (par. 132), wherein subsequent layers are formed upon the surface of stage 41 (par. 52).  Said stage is considered to constitute the instantly claimed working tray.  Hirata teaches that the layers comprise a plurality of particles (par. 204), said particles may include an inorganic material, an claim 1 and 3, Hirata teaches the use of photocurable resins and thermosetting resins throughout (e.g., par. 106).  It is also noted that instant claim 3 only further limits the claimed invention if the optionally required SOM is present.  Regarding the instantly claimed forming, by machining, of at least one recess in at least one cured layer from the upper surface thereof, the instantly claimed depositing of a material in said recess, and the curing of said deposited material in said recess, Hirata teaches the formation of a concave/recessed portion in a thickness direction of a formed layer, by machining, into which an ink is deposited and subsequently cured (abstract and pars. 40 and 86).  Claim 1 states that the formed intermediate product is capable of being further subjected to a cleaning operation to remove uncured parts, then to a debinding operation and to a sintering operation.  Such post-processing steps are considered to be optional, and therefore are not positively required by the instantly claimed process.  Regardless, Hirata teaches a substantially identical process to that of instant claim 1, and as such the formed product is considered to be capable of being subjected to substantially identical post-processing techniques, including those claimed.  Note that Hirata at least teaches the use of unnecessary portions 19, sacrificial layers 18, and a remover 40 that applies a removing liquid to remove said unnecessary portions and sacrificial layers (par. 188), as well as a binder having the function of temporarily fixing the particles (par. 20), which are considered to encompass both a cleaning and debinding.  Further, it is noted that any of prima facie obviousness.  
Regarding claim 2, Hirata teaches that the composition 11 may be in the form of a paste (par. 229) and Hirata further teaches the use of a squeegee 42 to flatten each layer (par. 352), which is considered to constitute a scraping of the layer.  
Regarding claim 5, Hirata teaches that the concave portion may be machined by laser processing (par. 86).  One of ordinary skill would have been able to select a laser necessary for the intended function taught by Hirata.  
Regarding claim 6, Hirata teaches that the portions of the layer that have been removed/displaced in order to make the concave portion may be further removed by suction or the like (par. 93).  
Regarding claim 7, Hirata teaches the use of nozzles to apply curable resins (par. 109).  
Regarding claim 8, Hirata teaches that the photocurable resins may be cured by visible light, ultraviolet light, infrared light, and X-rays (par. 252).  The selection of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Colin W. Slifka/           Primary Examiner, Art Unit 1732